 

_ _ . Fi i_.ED
AO 245B (CASDRev. 02/18) Judgment m a Crlrmnal Case

NUV [] 2 2018

CE_ERK` U.S L`¢FSTr'i;;T ”"` ‘='

UNITED STATES DISTRICT COURT w
soUrHERN DrsrRrCr or CALIFORNIA §$“TF’§N U|S*'”“C" @‘ 551 `

UNITED STATES OF Al\/IERICA JUDGMENT IN A CRIMINUASE
V (For Offenses Committed On or After November l, 1987)

JUAN GABRIEL GUILLEN-ESTRADA (1)

 

 

 

 

 

 

 

 

 

Case Nurnber: 3 : l 8-CR-03 848-AJB

Hector Jesus Tarnayo
Defendant’s Attomey

 

REGISTRATION No. 63 092-298
|:| n
THE DEFENDANT:
P_i| pleaded guilty to count(s) One Of the Inf()rmation.
m was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Tit|e and Section l Nature of Offense _ Count
18:1546 - Fraud and |V|isuse Of Visas, Permits, and Other Entry Documents (Fe|ony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

|:| The defendant has been found not guilty on count(s)

 

E Count(s) are dismissed on the motion of the United States.

 

Assessment: $100.00 - Remitted

JVTA Assessment*: $

innsth for victims of rrafacking Act of 2015, Pub. L. NO. 114-22.
Fine waived g Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant’s economic circumstances

October 29. 2018 n

D of Imposit nof Sente e

    
 
 

   

 

/HON. ANTHONY J. s r GLrA
UNITED srArEs DI CT JUDGE

3:18-CR-03848-AJB

-~..“

AO 245B (CASD Rev. 02/'18) Judgment in a Criminal Case

 

DEFENDANT: IUAN GABR_IEL GUILLEN-ESTRADA (l) Judgment - Page 2 of 2
CASE NUMBER: 3 : l S-CR-O?) 848-AJB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served

|:l Sentence imposed pursuant to Title 8 USC Section l326(b).

ij The court makes the following recommendations to the Bureau of Prisons:

l:l The defendant is remanded to the custody of the United States l\/[arshal.

l:\ The defendant shall surrender to the United States Marshal for this district

\:l at A.M. on

 

 

l:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|Il on or before
|I| as notified by the United States Marshal.

|:1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-03848-AJB

